Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A sand and aggregate washing and grading apparatus comprising: an aggregate grading and washing screen having a plurality of vertically stacked decks configured to produce a plurality of aggregate products therefrom; at least one sump configured to receive undersize material comprising sand and water from said plurality of decks; and a plurality of sand washing and grading units arranged in parallel, each sand washing and grading unit comprising: a hydrocyclone unit; a vibratory screen having a deck configured to produce a sand product; and a sump beneath said deck of said vibratory screen configured to receive undersize material and water passing through said deck; wherein said deck of said vibratory screen is configured to receive an underflow from said hydrocyclone unit; and a further hydrocyclone unit configured to receive undersize material and water from said sump of said vibratory screen, an underflow from said further hydrocyclone being delivered onto said deck of said vibratory screen; wherein said hydrocyclone unit of each of said plurality of sand washing and grading units is adapted to receive undersize material and water from said at least one sump of said aggregate washing and grading screen. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655